 

 

Case 3:20-cv-00075-DHB-BKE Document 10 Filed 04/27/21 Page 1of1

+ Ar

IN THE UNITED STATES DISTRICT COURT U.S. DISTRICT COUR

FOR THE SOUTHERN DISTRICT OF GEORGIA

DUBLIN DIVISION

MARTIZ DEVARIO TILLER, )
Plaintiff,
v. CV 320-075
TELFAIR STATE PRISON CORRECTION
FACILITY, )
Defendant.
ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,
DISMISSES Plaintiff's complaint without prejudice for failure to state a claim upon which

relief can be granted and CLOSES this case.

SO ORDERED this a | Peay of Mbt , 2021, at Augusta, Georgia.

 
 
  

 
 

 

UNITED STAAES DISTRICT JUDGE

 

 
